In a negligence action to recover damages for personal injuries sustained by the plaintiff wife, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered June 9, 1971, in favor of defendant, upon a jury verdict for defendant at a trial limited to the defense of release. Judgment affirmed, without costs. No opinion. Latham, Acting P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse and to direct a verdict in favor of plaintiffs on the issue of release, with the following memorandum: It was unconscionable, as a matter of law, for defendant to take a release from plaintiffs.